
	
		I
		112th CONGRESS
		1st Session
		H. R. 2705
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mrs. Lowey (for
			 herself and Mr. Reichert) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to provide
		  assistance for developing countries to promote quality basic education and to
		  establish the achievement of quality universal basic education in all
		  developing countries as an objective of United States foreign assistance
		  policy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Education for All Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Throughout the
			 world, an alarming number of children and youth are not receiving a basic
			 education. According to the Global Monitoring Report, approximately 67,000,000
			 children of primary school age are not in school and tens of millions drop out
			 of school annually. Globally, progress is slowing, and if current trends
			 continue, there could be as many as 72,000,000 children of primary school age
			 out of school in 2015. Additionally, there were an estimated 74,000,000
			 adolescents not enrolled in school and an estimated 130,000,000 youth (15 to 24
			 years old) who could not read and write in 2008.
			(2)Of the
			 approximately 67,000,000 children of primary school age and 74,000,000
			 adolescents of lower secondary school age who were not in school in 2008, 53
			 percent were girls. The proportion of out-of-school primary age girls is
			 highest in Arab states, Central Asia, South and West Asia, and sub-Saharan
			 Africa. Almost 43 percent of the world’s out-of-school children live in
			 sub-Saharan Africa, and more than 40,000,000 live in countries affected by
			 conflict and fragility. A significant number of such children have been
			 orphaned or otherwise negatively affected by HIV/AIDS while others have been
			 victims of child labor or human trafficking. Without access to quality
			 education, such children will not have the skills to contribute to
			 reconstruction and stabilization of their countries.
			(3)The final report
			 of the National Commission on Terrorist Attacks Upon the United States
			 (hereafter in this section referred to as the Report) concluded
			 that education that teaches tolerance, the dignity and value of each
			 individual, and respect for different beliefs must be a key element in any
			 global strategy to eliminate terrorism. The Center for Strategic and
			 International Studies’ Commission on Smart Power determined that
			 education is the best hope of turning young people away from violence
			 and extremism.
			(4)Extending the
			 vision of educational opportunity described in the Report to all developing
			 countries, including countries affected by armed conflict, is critical to
			 achieve the Education for All Goals and prevent the rise of violent extremism
			 worldwide.
			(5)The Report
			 concluded that the United States Government must offer an example of moral
			 leadership in the world and offer parents and their children a vision of the
			 future that emphasizes individual educational and economic opportunity.
			(6)The Report noted
			 that the United Nations has rightly equated literacy as freedom,
			 and while gains have been made in Arab states in reducing the out-of-school
			 population, an estimated 28 percent of the adult population in the Arab states,
			 or 60,000,000 people, lack basic literacy or numeracy skills needed in everyday
			 life.
			(7)The Report
			 concluded that ensuring educational opportunity is essential to the efforts of
			 the United States to defeat global terrorism and recommended that the United
			 States Government should offer to join with other nations in generously
			 supporting [spending funds] . . . directly on building and operating primary
			 and secondary schools in those Muslim states that commit to sensibly investing
			 financial resources in public education..
			(8)At the World
			 Education Forum held in Dakar, Senegal, in 2000, the United States joined more
			 than 180 other countries in committing to the 6 Education For All goals,
			 including quality universal basic education.
			(9)Since the World
			 Education Forum in 2000, the number of children out of school has decreased at
			 an average approximate rate of 4,000,000 children per year. Despite this
			 progress, the goal of achieving quality universal basic education will not be
			 met, and 72,000,000 children may still be out of school by 2015, while millions
			 of children in school are not acquiring foundational skills in literacy and
			 numeracy.
			(10)The United States
			 Agency for International Development’s bilateral assistance helps to deliver a
			 quality basic education to 61,000,000 learners enrolled in United States
			 Government-supported primary schools around the world. USAID has expertise in a
			 number of key areas, including teacher training, reaching marginalized groups
			 and quality measurement and has provided technical assistance to governments in
			 order to create sustainable educational systems.
			(11)Basic education
			 is fundamental to development. No country has reached sustained economic growth
			 without achieving near universal primary education. Quality education reduces
			 poverty and inequity, lays the foundation for sound governance, civic
			 participation, and strong institutions, and equips people with the knowledge,
			 skills, and self-reliance they need to increase income and expand opportunities
			 for employment.
			(12)Investing in
			 girls’ education delivers substantial returns not only in educational
			 attainment but also in increasing women’s and household incomes, delaying the
			 start of sexual activity, reducing infant mortality, increasing women’s
			 political participation, spurring economic growth, and delaying
			 marriage.
			(13)Education can
			 help to protect children in conflict situations from physical harm,
			 exploitation, and sexual abuse, as well as to avoid the recruitment of children
			 into armed groups and gangs, and promote good governance and poverty reduction.
			 Additionally, every additional year of schooling for males can reduce their
			 risk of becoming involved in conflict by 20 percent.
			(14)In front line
			 states, education remains a significant challenge. Of the 67,000,000 children
			 of primary school age who are out of school, 28,000,000, or 42 percent, are in
			 conflict-affected poor countries. In Yemen, nearly 80 percent of girls are
			 unlikely to enroll in school, and in Afghanistan, girls average only 4 years of
			 schooling.
			(15)Credible
			 estimates indicate that approximately $16,000,000,000 per year of financing
			 assistance is necessary for developing countries to achieve quality universal
			 basic education.
			(16)Multilateral
			 mechanisms have been proven to marshal significant resources to reach global
			 development challenges. Funds that are transparent, increase partnership and
			 coordination among governments, private sector, and civil society, support
			 national plans, are monitored for results, and hold all stakeholders
			 accountable have been effective at providing resources to reach global
			 challenges.
			3.Assistance to
			 achieve quality universal basic education
			(a)In
			 generalChapter 1 of part I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) is amended by inserting after section 105 the
			 following new section:
				
					105A.Assistance to
				achieve quality universal basic education
						(a)PurposeIt
				is the purpose of this section to ensure that the United States provides the
				resources and leadership to ensure a successful international effort to provide
				all children with a quality basic education in order to achieve the goal of
				quality universal basic education agreed to at the World Education Forum held
				in Dakar, Senegal, in 2000.
						(b)PolicyIt
				is the policy of the United States to work with other countries and
				international and civil society organizations in order to achieve quality
				universal basic education by—
							(1)assisting
				developing countries to provide all children with a quality basic education,
				including through strengthening host countries’ educational systems;
							(2)assisting
				nongovernmental and multilateral organizations working in developing countries
				to provide all children with a quality basic education; and
							(3)promoting
				education as the foundation for communities’ development, including integrating
				entrepreneurial and leadership training, disaster preparedness, conflict and
				violence prevention and mitigation, disease prevention and treatment, economic
				growth and agricultural activities, early childhood development, and democracy
				promotion into holistic assistance programs.
							(c)PrinciplesIn
				developing the policy referred to in subsection (b), the United States shall be
				guided by the following principles:
							(1)United states
				resourcesTo lead a global commitment to achieving quality
				universal basic education in developing countries, including in countries
				affected by or emerging from armed conflict or humanitarian crises, the United
				States shall commit substantial new resources for education in developing
				countries to expand access to quality educational opportunity and inspire
				confidence in such countries that efforts to reform education will receive
				adequate resources.
							(2)Integrated
				bilateral and multilateral approach to sustainable
				developmentUnited States assistance shall integrate bilateral
				and multilateral assistance modalities within the strategy developed pursuant
				to subsection (e), to be directly responsive to host country needs, capacity,
				and commitment, and lead to sustainable development. The United States should
				contribute on a multilateral basis in a manner that leverages overall impact
				and best reinforces United States bilateral aid efforts, which should remain
				central to United States efforts in basic education. Bilateral and multilateral
				assistance should be undertaken in close partnership with nongovernmental
				organizations and other development partners, including women-led
				groups.
							(3)United states
				assistance to multilateral education initiativesThe United
				States shall support multilateral coordination and financing education
				initiatives, including the Education for All Fast-Track Initiative or a
				multilateral global fund for education. United States assistance shall build
				upon its comparative advantages and proficiencies in basic education programs,
				while leveraging the efforts of existing country-level development
				partnerships. Multilateral mechanisms should be aligned with globally
				established aid effectiveness principles, including—
								(A)alignment with
				recipient country priorities, education plans, and planning processes;
								(B)governance shared
				by donors, developing country governments, and civil society;
								(C)coordination among
				governments, multilateral organizations, private sector, and civil
				society;
								(D)mutual
				accountability between donors and recipients for achieving measurable results
				in access and quality;
								(E)transparency with
				respect to financing, policy decisions, and impact; and
								(F)predictable,
				long-term funding disbursed in a timely manner.
								(4)Other major
				donorsThe United States Government should encourage other donors
				to contribute commensurate amounts to support quality universal basic
				education, through bilateral and multilateral mechanisms and to coordinate
				their efforts with recipient countries, private entities, and other donors, in
				line with the principles of the Paris Declaration.
							(5)Private sector
				and nongovernmental participation and contributionsUnited States
				efforts shall include explicit strategies to encourage and integrate
				contributions of strategic direction and financial resources from local and
				international private sector and civil society organizations, including
				organizations that represent teachers, students, and parents, interested in
				supporting quality universal basic education efforts.
							(6)School access,
				quality, and completionUnited States assistance for basic
				education in developing countries shall seek to expand access to quality
				schools and teachers for all children, particularly marginalized and vulnerable
				groups, including girls, children affected by or emerging from armed conflict
				or humanitarian crises, children with disabilities, children in remote or rural
				areas, including those that lack access to safe water and sanitation, religious
				or ethnic minorities, indigenous peoples, orphans and children impacted by
				HIV/AIDS, child laborers, and victims of trafficking; to promote gender equity;
				and to improve the quality of education, including foundational skills in
				literacy and numeracy, in order to increase the number of children completing
				and benefitting from a basic education.
							(7)Coordination
				within the united states governmentThe United States Government,
				led by the United States Agency for International Development, shall support
				improved coordination and collaboration among all departments and agencies of
				the United States Government involved in providing assistance for basic
				education to developing countries to ensure efficient and effective use of the
				resources, including efforts to provide a continuity of assistance for basic
				education in humanitarian and other emergency situations.
							(8)Support for
				communities of learningUnited States assistance shall support
				the coordination of development assistance for the holistic development of
				communities, and where appropriate and to the extent practicable, utilize
				schools as the foundation for communities’ development and integrate assistance
				programs, including health and development programs, nutrition and school
				feeding programs, sanitation and hygiene education, adult literacy, leadership
				development, prevention of school-related violence, community gardens,
				entrepreneurial training, agricultural extension work, civic education, and
				housing programs.
							(9)Coordination
				with national education plans and economic development
				programsUnited States assistance for basic education in
				developing countries shall be provided in collaboration and coordination with,
				where possible, national education plans, to reduce poverty and spur sustained
				economic growth, including through the promotion of the value of education and
				increasing community and family awareness of the positive impact of education.
				The United States shall seek to encourage developing countries to utilize
				schools as platforms for the development of communities. Such assistance, to
				the extent practicable, shall support programs and activities that are
				appropriate for and meet the needs of the local and indigenous cultures and
				carry out programs and activities through implementation by country-based civil
				society organizations that support national education plans.
							(10)Measuring
				outcomesUnited States assistance for basic education in
				developing countries shall include sufficient resources for monitoring and
				evaluating the effectiveness and quality of basic education programs.
							(d)DefinitionsIn
				this section:
							(1)HIV/AIDSThe
				term HIV/AIDS has the meaning given that term in section
				104A(h).
							(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(A)the Committee on
				Appropriations and the Committee on Foreign Relations of the Senate; and
								(B)the Committee on
				Appropriations and the Committee on Foreign Affairs of the House of
				Representatives.
								(3)Basic
				educationThe term basic education—
								(A)means an
				education, generally consisting of completion of 9–10 years of schooling,
				including efforts to improve early childhood development, primary education,
				secondary education, literacy and numeracy training, and life-skills training
				that prepares an individual to be an active, productive member of society and
				the workforce; and
								(B)includes efforts
				to facilitate and support the activities described in subparagraph (A),
				including efforts to—
									(i)build the
				institutional capacity of a country to manage basic education systems and
				measure results;
									(ii)construct and
				rehabilitate schools;
									(iii)train quality
				teachers;
									(iv)increase parent
				and community involvement in schools;
									(v)provide learning
				materials; and
									(vi)develop
				curricula.
									(4)Education for
				all fast-track initiativeThe term Education for All
				Fast-Track Initiative means the Fast-Track Initiative launched in 2002
				to mobilize donor resources and accelerate progress toward the achievement of
				Education for All, an international commitment to bring the benefits of basic
				education to every individual.
							(5)National
				education planThe term national education plan
				means a comprehensive national education plan that—
								(A)may be developed
				in accordance with the provisions of the Education For All Fast-Track
				Initiative; and
								(B)includes explicit,
				credible strategies to achieve quality universal basic education, including
				strategies to—
									(i)address key
				constraints to achieving universal basic education in the areas of policy,
				data, capacity, gender equity, and financing; and
									(ii)coordinate
				priorities within the elements of basic education, such as early childhood
				development, primary education, and secondary education (delivered in formal
				and nonformal settings), and training in literacy, numeracy, and other basic
				skills, including life and leadership skills, for adults and out-of-school
				youth, and priorities between basic education, workforce development, and
				higher education.
									(6)Psychosocial
				supportThe term psychosocial support has the
				meaning given that term in section 135 (relating to assistance for orphans and
				other vulnerable children).
							(7)Relevant
				executive branch agencies and officialsThe term relevant
				executive branch agencies and officials means—
								(A)the Department of
				State, the United States Agency for International Development, the Department
				of the Treasury, the Department of Labor, the Department of Education, the
				Department of Health and Human Services, the Department of Agriculture, and the
				Department of Defense;
								(B)the Chief
				Executive Officer of the Millennium Challenge Corporation, the Coordinator of
				United States Government Activities to Combat HIV/AIDS Globally, the National
				Security Advisor, the Director of the Peace Corps, and the National Economic
				Advisor; and
								(C)any other
				department, agency, or official of the United States Government that
				participates in activities to promote quality universal basic education
				pursuant to the authorities of such department, agency, or official or pursuant
				to this Act.
								(8)INEE minimum
				standardsThe term INEE Minimum Standards refers to
				standards for education developed by the Inter-Agency Network on Education in
				Emergencies designed for use in emergency response, emergency preparedness, and
				in humanitarian advocacy, and applicable in a wide range of situations,
				including natural disasters and armed conflicts.
							(e)Development and
				implementation of a comprehensive united states strategy on education for
				all
							(1)Strategy
				requiredThe President shall develop a comprehensive integrated
				strategy of the United States to promote quality universal basic education that
				will—
								(A)seek to expand
				access to basic education for all children, particularly marginalized and
				vulnerable groups, including girls, children affected by or emerging from armed
				conflict or humanitarian crises, children with disabilities, children in remote
				or rural areas, religious or ethnic minorities, indigenous peoples, orphans and
				children impacted by HIV/AIDS, child laborers, and victims of trafficking, as
				well as to promote gender equity; and
								(B)improve the
				quality of basic education, particularly as reflected in measurable learning
				outcomes, as appropriate.
								(2)ElementsThe
				strategy required by paragraph (1) shall be formulated and implemented in
				consideration of the principles set forth in subsection (c) and shall—
								(A)include specific
				objectives, indicators, including indicators to measure learning outcomes, and
				approaches to increase access and quality of basic education in developing
				countries;
								(B)seek to build
				capacity within developing countries for basic education programs in order to
				make progress toward the goal of achieving sustainable development;
								(C)outline how the
				United States Government will ensure a transition and continuity of educational
				activities in countries affected by or emerging from armed conflict or
				humanitarian crises;
								(D)assign priorities
				to relevant executive branch agencies and officials;
								(E)improve
				coordination and reduce duplication among relevant executive branch agencies
				and officials, foreign donor governments, and international organizations at
				the global and country levels;
								(F)project general
				levels of resources needed to achieve the stated objectives;
								(G)expand
				public-private partnerships in order to leverage resources;
								(H)target the
				activities of the United States to leverage contributions from other bilateral
				donors to provide quality universal basic education;
								(I)support efforts to
				reduce the adverse impact of HIV/AIDS on education systems, including by
				equipping teachers with skills needed for HIV/AIDS prevention and support for
				persons with, or affected by, HIV/AIDS;
								(J)promote gender
				equity and improve educational opportunities for women and girls, and strive to
				ensure safe schools, equal access, workforce opportunities, leadership role
				development, and the preservation of dignity and respect;
								(K)support local
				actors to review curricula, textbooks, and educational materials, with the goal
				of incorporating content on peace, human rights, and respect for
				diversity;
								(L)work with
				governments of conflict-affected states and governments assisting in preventing
				or limiting conflict to limit the effects of conflict on students, teachers,
				and schools and to promote and fund inclusive, good-quality education; to
				establish respect for schools as sanctuaries or zones of peace; to develop
				mechanisms to protect threatened students, teachers, and education personnel;
				and to develop ways to rapidly reconstruct, repair, and resupply attacked
				educational institutions and to support the continuation of education in
				alternative places or via alternative methods;
								(M)adopt a
				Communities of Learning approach that integrates, where
				appropriate and to the extent practicable, school and educational programs with
				health and development programs, nutrition and school feeding programs,
				sanitation and hygiene education, adult literacy, leadership development,
				prevention of school-related violence, community gardens, entrepreneurial
				training, agricultural extension work, civic education, and housing programs;
				and
								(N)maximize United
				States capabilities in the areas of technical assistance and training.
								(3)Global
				development strategyThe strategy required by paragraph (1)
				should be included in any overall U.S. global development strategy.
							(4)Requirement to
				consultIn developing the strategy required by paragraph (1), the
				President shall consult with—
								(A)the appropriate
				congressional committees;
								(B)relevant executive
				branch agencies and officials; and
								(C)nongovernmental
				organizations, including organizations representing students, teachers, and
				parents, and other development partners and individuals who are involved in the
				promotion and implementation of education assistance programs in developing
				countries.
								(5)Public
				commentThe President shall provide an opportunity for public
				comment on the strategy required by paragraph (1).
							(6)Annual
				reportNot later than 270 days after the date of the enactment of
				the Education for All Act of 2011, the President shall transmit to the
				appropriate congressional committees a report setting forth the strategy
				required by paragraph (1) and make the report available to the public.
							(f)Assistance To
				develop and implement national education plans
							(1)Assistance
				authorizedThe President is authorized to provide funds and other
				assistance to assist foreign countries to create the policies, processes, and
				infrastructure to develop and implement national education plans, including
				both interim and comprehensive plans, to allow all children of such countries
				to access and complete a quality basic education.
							(2)Priority and
				other requirementsIn providing assistance under this subsection,
				the President shall give priority to foreign countries in which there is the
				greatest need and opportunity to expand universal access and to improve the
				quality of basic education, and in which the assistance can produce a
				substantial, measurable impact on children and educational systems. Priority
				should also be considered in countries where there are chronically underserved
				and marginalized populations that must be reached in order to achieve universal
				basic education.
							(3)Activities
				supportedAssistance provided under this subsection may be used
				to support efforts to expand access and to improve the quality of basic
				education, including efforts—
								(A)to ensure an
				adequate supply of trained quality teachers and to build systems to provide
				continuing support, training, and professional development for all
				educators;
								(B)to support the
				design and implementation of effective, relevant curricula;
								(C)to assist
				education authorities to improve education management practices and
				systems;
								(D)to promote the
				development and effective use of systems for monitoring and evaluating
				student-learning outcomes;
								(E)to provide
				adequate infrastructure;
								(F)to eliminate fees
				for educational services, including fees for tuition, uniforms, and materials
				as part of a comprehensive education financing plan;
								(G)to identify and
				replicate successful interventions that improve access to and quality of
				education;
								(H)to build systems
				to ensure continuing information collection, monitoring, and evaluation of
				education services and financing;
								(I)to ensure that
				schools are not incubators for violent extremism;
								(J)to provide human
				rights, gender equity, and conflict-resolution education;
								(K)to promote
				programs that teach civic education and life skills;
								(L)to take steps to
				make schools safe and secure places where children and youth, including girls
				and women, can learn without fear of violence, harassment, or exploitation,
				including—
									(i)promoting efforts
				at the national level to establish and enforce comprehensive legislation and
				strong policies against school-related violence;
									(ii)supporting
				efforts and providing resources to train all teachers and school administrators
				on school-related violence;
									(iii)working to
				ensure the safety of students during their travel to and from schools and on
				school grounds;
									(iv)improving school
				infrastructure to increase safety, such as by constructing separate latrines
				for boys and girls;
									(v)carrying out
				programs for school and community participation on the unacceptability of
				violence;
									(vi)providing
				counseling and support systems for students affected by school-related
				violence;
									(vii)conducting
				national and baseline surveys to collect data on school-related violence,
				including against women and girls; and
									(viii)providing
				programs that enable schools to continue providing education for the most poor
				or marginalized children, particularly adolescent girls, which includes
				flexible learning opportunities, accelerated and second chance classes, and
				opportunities that support leadership development;
									(M)to work with
				communities to achieve equity in schools and address gender norms to build
				support for girls’ education;
								(N)to support other
				initiatives that have demonstrated success in increasing access, improving
				learning outcomes, and increasing educational opportunities for the most
				disadvantaged populations, including girls, children affected by or emerging
				from armed conflict or humanitarian crises, children with disabilities,
				children in remote or rural areas, religious or ethnic minorities, indigenous
				peoples, orphans and children impacted by HIV/AIDS, child laborers, and victims
				of trafficking; and
								(O)to carry out other
				activities to support a Education for All Fast-Track Initiative or other
				multilateral Educational for All initiatives, including a multilateral global
				fund for education.
								(4)Additional
				activities supported for countries affected by conflict or
				crisesIn addition to the activities supported under paragraph
				(3), assistance provided under this subsection under the headings
				Development Assistance and Economic Support Funds
				to foreign countries or those parts of the territories of foreign countries
				that are affected by or emerging from armed conflict, humanitarian crises, or
				other emergency situations may be used to support efforts—
								(A)to ensure a
				continuity of educational activities for all children as an essential
				humanitarian need and that all relevant executive branch agencies and officials
				collaborate and coordinate to help provide this continuity;
								(B)to ensure that
				education assistance of the United States Government to countries in emergency
				settings, including countries affected by or emerging from armed conflict or
				humanitarian crises, shall be informed by the Minimum Standards of the
				Inter-Agency Network for Education in Emergencies (INEE Minimum
				Standards);
								(C)wherever possible,
				to reestablish formal or provide support for formal and informal education
				services, or to complement services that are available to ensure that children
				are able to continue their education and to protect children from physical
				harm, psychological and social distress, recruitment into armed groups, family
				separation, and abuses related to their displacement;
								(D)to promote the
				creation of out-of-school programs and flexible-hour schooling in areas in
				which security prevents students from attending regular schools;
								(E)to provide safe
				spaces, especially for girls, with such facilities providing access to water,
				sanitation, health-related education, psychosocial support, and landmine
				awareness;
								(F)to provide funding
				for temporary and permanent education facility construction and minor
				rehabilitation and equipping of educational structures;
								(G)to provide
				essential educational services and materials that assist in building systems to
				support, train, and provide professional development for educators; and
								(H)to promote efforts
				to ensure the reintegration of teachers and students in conflict, whether
				refugees or internally displaced, into educational systems, including regional
				approaches where appropriate to coordinate and recognize the educational
				efforts of these teachers and students and other school systems.
								(g)Annual
				report
							(1)In
				generalNot later than January 31 of each year, the President
				shall transmit to the appropriate congressional committees a report on the
				implementation of this section for the prior fiscal year and make the report
				available to the public.
							(2)Report
				elementsThe report required by paragraph (1) shall
				include—
								(A)a description of
				efforts made by relevant executive branch agencies and officials to implement
				the strategy developed pursuant to subsection (e), with a particular focus on
				the activities carried out under this section;
								(B)a description of
				the programs established by each foreign country receiving assistance pursuant
				to subsection (f) that provides a detailed explanation of the extent to which
				the strategy developed pursuant to subsection (e) and the assistance provided
				pursuant to subsection (f) are contributing to the goal of quality universal
				basic education in the foreign country; and
								(C)a description of
				the extent to which each foreign country selected to receive assistance
				pursuant to subsection (f) meets the priority criteria specified in subsection
				(f)(2).
								(3)DataWhere
				possible, all data should be disaggregated by sex and age.
							(h)Relationship to
				other lawsThe President shall exercise the authority provided in
				this section in accordance with other applicable law.
						(i)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated to the President such sums as may be necessary for fiscal year
				2012 and each subsequent fiscal
				year.
						.
			(b)Technical
			 amendmentChapter 1 of part I of the Foreign Assistance Act of
			 1961, as amended by subsection (a), is further amended by redesignating the
			 second section 135 (as added by section 5(a) of the Senator Paul Simon Water
			 for the Poor Act of 2005 (Public Law 109–121; 119 Stat. 2536)) as section
			 136.
			4.Coordinator of
			 United States Government actions to provide basic education assistance
			(a)Establishment of
			 position
				(1)In
			 generalThe Administrator of the United States Agency for
			 International Development shall designate an individual to serve as the
			 Coordinator of United States Government Actions to Provide Basic Education
			 Assistance (hereinafter in this section referred to as the
			 Coordinator).
				(2)RepealEffective
			 upon the date on which the Administrator designates an individual to serve as
			 Coordinator pursuant to paragraph (1), section 664 (b) and (c) of division J of
			 Public Law 110–161 and section 7064(2) of division F of Public Law 111–117 are
			 repealed.
				(b)General
			 authoritiesThe Coordinator,
			 acting through such nongovernmental organizations (including organizations
			 representing parents, teachers, and students, faith-based and community-based
			 organizations) and relevant executive branch agencies and officials as may be
			 necessary and appropriate to effect the purposes of this section, is authorized
			 to coordinate the promotion of quality universal basic education.
			(c)Duties
				(1)In
			 generalThe Coordinator shall have primary responsibility for the
			 oversight and coordination of all resources and international activities of the
			 United States Government to promote quality universal basic education under
			 section 105A of the Foreign Assistance Act of 1961 (as added by section 3(a) of
			 this Act) or any other provision of law.
				(2)Specific
			 dutiesThe duties of the Coordinator shall specifically include
			 the following:
					(A)Ensuring program
			 and policy coordination among relevant executive branch agencies and officials
			 and nongovernmental organizations, including coordination of auditing,
			 monitoring, and evaluation of all such programs.
					(B)Ensuring that
			 relevant executive branch agencies and officials undertake programs primarily
			 in those areas in which the agencies and officials have the greatest expertise,
			 technical capabilities, and potential for success.
					(C)Ensuring
			 coordination of activities of relevant executive branch agencies and officials
			 in the field in order to eliminate duplication.
					(D)Pursuing
			 coordination with other countries and international organizations.
					(E)Resolving policy,
			 program, and funding disputes among relevant executive branch agencies and
			 officials.
					(F)Ensuring due
			 diligence criteria for all recipients of funds to promote quality universal
			 basic education under section 105A of the Foreign Assistance Act of 1961 or any
			 other provision of law, and all activities carried out with such funds, subject
			 to the coordination and appropriate monitoring, evaluation, and audits carried
			 out by the Coordinator necessary to assess the measurable outcomes of such
			 activities.
					(G)Convening
			 meetings, as appropriate, but at least annually, of relevant executive branch
			 agencies and officials to evaluate progress in carrying out the United States
			 strategy developed pursuant to subsection (e) of section 105A of the Foreign
			 Assistance Act of 1961 (as added by section 3(a) of this Act) and recommend
			 future changes to the strategy based upon such evaluation.
					(d)DefinitionsIn
			 this section:
				(1)Basic
			 educationThe term
			 basic education has the meaning given that term in subsection
			 (d)(3) of section 105A of the Foreign Assistance Act of 1961 (as added by
			 section 3(a) of this Act).
				(2)Relevant
			 executive branch agencies and officialsThe term relevant executive branch
			 agencies and officials has the meaning given that term in subsection
			 (d)(7) of section 105A of the Foreign Assistance Act of 1961 (as added by
			 section 3(a) of this Act).
				(e)Specification of
			 resources of coordinatorNot later than 90 days after the date of
			 enactment of this Act, the President shall specify the necessary financial and
			 personnel resources, including detailees, from funds appropriated pursuant to
			 the authorization of appropriations under subsection (i) of section 105A of the
			 Foreign Assistance Act of 1961 (as added by section 3(a) of this Act), that
			 shall be assigned to and under the direct control of the Coordinator to
			 establish and maintain the duties and supporting activities assigned to the
			 Coordinator by this section.
			
